DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
The office action is in response to the claims amendments and remarks filed on December 20, 2021 for the application filed May 21, 2020 which is a continuation in part of an application filed September 25, 2017 which claims priority to an application filed March 15, 2013. Claims 1, 12-14, 22 and 25-27 have been amended and claim 28 has been newly added. Claims 1-28 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,782,075, claims 1-24 of U.S. Patent No. 10,660,522 and claims 1, 3, 5-10 and 21 of U.S. Patent No. 11,089,959. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations in the independent claims are anticipated by claims 1-26 of U.S. Patent No. 9,782,075, claims 1-24 of U.S. Patent No. 10,660,522 and claims 1, 3, 5-10 and 21 of U.S. Patent No. 11,089,959 and the dependent claims are either anticipated by claims 1-26 of U.S. Patent No. 9,782,075, claims 1-24 of U.S. Patent No. 10,660,522 and claims 1, 3, 5-10 and 21 of U.S. Patent No. 11,089,959 and unpatentable over claims 1-26 of U.S. Patent No. 9,782,075, claims 1-24 of U.S. Patent No. 10,660,522 and claims 1, 3, 5-10 and 21 of U.S. Patent No. 11,089,959 in view of the common specification which describes the limitations in the dependent claims in the same embodiment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-19 are directed towards a computer-implemented method (i.e. a process) which is a statutory category. Since the claims are directed towards a statutory category, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 

one or more servers configured to host a healthcare social network particular to providing personalized health care for an individual patient, the one or more servers configured to: 
accept the individual patient as a new patient in the healthcare social network, 
communicate with testing equipment coupled with the healthcare social network, the testing equipment configured to provide signal data that are generated by diagnostic testing performed on the individual patient using the testing equipment, the testing equipment including a next-generation sequencing (NGS) device, and 
add content data for the individual patient in the healthcare social network, the content data including the signal data; and 
invite a new participant to the healthcare social network to participate in the personalized health care of the individual patient in the healthcare social network; and
a data analytics unit networked to the one or more servers and configured to: 
receive data signals over the healthcare social network concerning the personalized health care of the individual patient, the received data signals at least in 
analyze the data signals to determine a diagnostic profile for the individual patient, and 
generate a presentation of the diagnostic profile with contextual medical information.

The abstract idea (identified in bold) recited in the claim 13 is identified as:
provisioning, using one or more servers, a healthcare social network particular to providing personalized health care for an individual patient, the healthcare social network configured to: 
add content data for the individual patient, the content data including one or more physical measurements from diagnostic testing performed on the individual patient using testing equipment coupled with the healthcare social network, the testing equipment including a next-generation sequencing (NGS) device, 
specify recipients within the healthcare social network particular to the individual patient for delivery of the content data, and 
invite a new participant to the healthcare social network to participate in the personalized health care of the individual patient in the healthcare social network;
provide a secure interface for multiple participants particular to the individual patient to exchange bidirectional secure correspondence within the healthcare social network regarding the personalized health care of the individual patient and transfer the content data there between, 
capturing one or more data streams, each of the data streams related to health care of the individual patient provided by one or more of the multiple participants, including the correspondence between the multiple participants, wherein one or more of the data streams include the content data that includes results from the diagnostic testing of the individual patient; 
analyzing, using one or more processors, the one or more data streams to generate a diagnostic profile for the individual patient; and 
generating, using the one or more processors, an integrated report using the diagnostic profile, the integrated report for providing a personalized therapy for the individual patient.

The abstract idea (identified in bold) recited in the claim 22 is identified as:
one or more servers configured to host a healthcare social network particular to providing personalized health care for an individual patient, the healthcare social network configured to: 
add content data for the individual patient, the content data including one or more physical measurements from diagnostic testing performed on the individual patient using testing equipment coupled with the healthcare social network, the testing equipment including a next-generation sequencing (NGS) device, 
specify recipients within the healthcare social network particular to the individual patient for delivery of the content data, 
invite a new participant to the healthcare social network to participate in the personalized health care of the individual patient in the healthcare social network; 
specify recipients within the healthcare social network particular to the individual patient for delivery of the content data, and 
provide a secure interface for multiple participants particular to the individual patient to exchange bidirectional secure correspondence within the healthcare social network regarding the personalized health care of the individual patient and transfer the content data there between, the correspondence including communications regarding a particular treatment for the individual patient; 
a data anonymizer unit networked to the one or more servers and configured to receive the content data associated with the personalized health care of the individual patient through the healthcare social network and to remove at least a portion of patient identifying information from the received content data to generate first anonymized data; and 
a data analytics unit networked to the data anonymizer unit and configured to analyze the first anonymized data to generate analytic information with respect to the individual patient, the analytic information including at least one diagnostic marker for the individual patient.


Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, 
Insignificant extra-solution activity to the judicial exception. The additional limitations of receiving data and communicating data do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data and transmitting data;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “using one or more server”, “the healthcare social network configured to” and “using one or more processors” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. 
Dependent claims 2-12, 14-21 and 23-27 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1, 13 and 22, do not 
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a servers, networks, interfaces and processors to perform abstract idea amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use, which cannot provide an inventive concept. Furthermore, the receiving and communicating of data is well-understood, routine and conventional as evidenced by MPEP §2106.05(d) and (g). Thus, the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2 merely described well-understood routine and conventional biometric security measures as evidenced by Haudenschild. Claims 3-4, 11 and 16 merely describe what the testing is and what the analysis is of, which is encompassed by the abstract idea. Claims 5-10 and 17-21 merely describe what the profile and report are for, which is encompassed by the abstract idea, generally link the abstract idea to specific fields of medicine and is 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-27 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8, 13-14, 16, 19-21 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Churchwell et al. (U.S. Pub. No. 2013/0191161) in view of Lou (WO 2012/170704 A2).
Regarding claim 1, Churchwell discloses a system for electronic delivery of information in personalized health care (Abstract), the system comprising: 
one or more servers configured to host a healthcare social network particular to providing personalized health care for an individual patient (Fig. 1 and the Abstract show and discuss a server hosted network for providing patient care for individual patients.), the one or more servers configured to: 
accept the individual patient as a new patient in the healthcare social network (Paragraphs [0064]-[0067] discuss the servers connecting with patient databases or EMR systems to access patient data, incorporate the patient data in the system, and add new patient data to the system. Also see Figs. 2-3 and 11. For example, paragraph [0079] discusses that physicians may enter information pertaining to a new patient encounter, and that the information will be stored on the servers and ERM systems, construed as accepting a new patient in the healthcare social network.), 
communicate with testing equipment coupled with the healthcare social network, the testing equipment configured to provide signal data that are generated by diagnostic testing performed on the individual patient using the testing equipment (Paragraphs [0016], [0064]-[0067], [0128], [0162], [0169], [0180] and [0188] discuss that acquiring patient data that includes lab or test results as well as data from patient monitoring devices, construed as diagnostic test results from testing equipment communicatively coupled to the network.), and 
add content data for the individual patient in the healthcare social network, the content data including the signal data (Paragraphs [0064]-[0067] discuss the server adding patient data for each individual patient, which includes the lab or test results as well as data from patient monitoring devices.); and 
invite a new participant to the healthcare social network to participate in the personalized healthcare of the individual patient in the healthcare social network (Paragraph [0068] discusses that the servers registering a new user of the system in order to verify or authenticate the user and subsequently providing the user with access to the application server to access patient specific information as shown in figure 3.); and
a data analytics unit networked to the one or more servers (Paragraphs [0035], [0039] and [0185] discuss the system performing data analysis, construed as having a  data analytics unit networked to the one or more servers.) and configured to: 
Paragraphs [0170]-[0172] discuss the system receiving pertinent information for a patient for analysis, construed as through data signals, which may include information regarding patient data and updated patient data or messages which are integrated with the patient data as discussed in paragraphs [0169] and [0175]-[0178].), 
analyze the data signals to determine a diagnostic profile for the individual patient (Paragraphs [0170]-[0174] discuss analyzing clinical data to determine appropriate clinical decisions to apply to the data for clinical decision support, construed as determining a diagnostic profile. For example, the system may determine a diagnosis for the patient based on the clinical data and then the appropriate algorithms to apply to the diagnosis for providing appropriate feedback as discussed [0185]-[0186]., and 
generate a presentation of the diagnostic profile with contextual medical information (Paragraphs [0172]-[0174] and [0184]-[0185] discuss generating a customized user interface for displaying workflow data or feedback based on the diagnosis or the algorithms applied to the patient data, which provides personalized workflows or feedback for a particular patient with a particular information sets, such as treatment plans.).
Churchwell does not appear to explicitly disclose the testing equipment including a next-generation sequencing (NGS) device.
Lou, paragraphs [0023] and [0037]-[0038] discuss using high-throughput sequencing to detect a single nucleotide polymorphism which is used by a computer algorithm to predict and output if a patient is likely to respond favorably to a treatment regimen, such as a given therapeutic regimen, including for example, administration of a given therapeutic agent or combination, surgical intervention, steroid treatment, etc.) to predict patient' s responses to treatment of other diseases or conditions such as prostate cancer, breast cancer, cutaneous T-cell lymphoma, cancer prevention, metabolic syndrome, dermatologic disease, neurodegenerative diseases and disorders such as Alzheimer's disease (Lout, paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify the testing equipment  of Churchwell to include a next-generation sequencing (NGS) device, as taught by Lou, in order to provide contextual information regarding prostate cancer, breast cancer, cutaneous T-cell lymphoma, cancer prevention, metabolic syndrome, dermatologic disease, neurodegenerative diseases and disorders such as Alzheimer's disease.

Regarding claim 5, Churchwell does not appear to explicitly disclose, but Lou further teaches that it was old and well known in the art of diagnostics at the time of the invention wherein the diagnostic profile provides information regarding a diagnosis of Alzheimer's disease or early Alzheimer's disease (Lou, paragraphs [0049]-[0051] and [0068].) to help to predict drug responses and apply drugs only to those who will be benefited (Lou, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify system of Churchwell such that the diagnostic profile provides information regarding a diagnosis of Alzheimer's disease or early Alzheimer's disease, as taught by Lout, in order to help to predict drug responses and apply drugs only to those who will be benefited.

Regarding claim 6, Churchwell does not appear to explicitly disclose, but Lou teaches that it was old and well known in the art of diagnostics at the time of the invention wherein the system enables primary care physicians to deliver personalized health care in early Alzheimer's disease (Lou, paragraphs [0049]-[0051] and [0068].) to help to predict drug responses and apply drugs only to those who will be benefited (Lou, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify system of Churchwell such that the system enables primary care physicians to deliver personalized health care in early Alzheimer's disease, as taught by Lou, in order to help to predict drug responses and apply drugs only to those who will be benefited.

Regarding claim 8, Churchwell further discloses a reporting unit networked to the one or more servers and configured to generate an integrated report based on the presentation of the diagnostic profile (Paragraph [0172] discuss providing a customized user interface for display workflow data, construed as a having a reporting unit networked to the servers. Paragraphs [0172]-[0174] and [0184]-[0185] providing the user with the customized interface or feedback information, which provided personalized workflows or feedback for a particular patient with a particular information sets, such as treatment plans.). 
Churchwell does not appear to explicitly disclose, but Lou teaches that it was old and well known in the art of diagnostics at the time of the invention wherein the integrated report provides information regarding a diagnosis of neurodegenerative diseases, post-traumatic stress disorder (PTSD) or traumatic brain injury (TBI) (Lou, paragraphs [0049]-[0051] and [0068].) to help to predict drug responses and apply drugs only to those who will be benefited (Lou, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify system of Churchwell such that the integrated report provides information regarding a diagnosis of neurodegenerative diseases, post-traumatic stress disorder (PTSD) or traumatic brain injury (TBI), as taught by Lou, in order to help to predict drug responses and apply drugs only to those who will be benefited.

Regarding claim 13, Churchwell discloses a computer-implemented method of delivering information-enabled personalized health care (Abstract) comprising: 
provisioning, using one or more servers, a healthcare social network particular to providing personalized health care for an individual patient (Fig. 1 and the Abstract show and discuss a server hosted network for providing patient care for individual patients.), the healthcare social network configured to: 
add content data for the individual patient, the content data including one or more physical measurements from diagnostic testing performed on the individual patient using testing equipment coupled with the healthcare social network (Paragraphs [0016], [0064]-[0067], [0128], [0162], [0169], [0180] and [0188] discuss adding patient data for each individual patient, which includes the lab or test results as well as data from patient monitoring devices, construed as diagnostic test results from testing equipment coupled to the network.), 
invite a new participant to the healthcare social network to participate in the personalized healthcare of the individual patient in the healthcare social network (Paragraph [0068] discusses that the servers registering a new user of the system in order to verify or authenticate the user and subsequently providing the user with access to the application server to access patient specific information as shown in figure 3.),
specify recipients within the healthcare social network particular to the individual patient for delivery of the content data (Paragraphs [0068]-[0074] discuss that the server associates a user, such as a provider with the patient to allow access to the patient information, construed as specifying recipients with the network particular to the patient for delivery of the content. Also see Fig. 11, steps 3-5.), and 
provide a secure interface for multiple participants particular to the individual patient to exchange bidirectional secure correspondence within the healthcare social network regarding the personalized health care of the individual patient and transfer the content data there between (Paragraphs [0040], [0058], [0064], [0169] and [0177] discuss providing secure interfaces for multiple providers particular to the patient to exchange messages and updated patient information, construed as correspondence, and to transfer the patient data between the providers.), 
capturing one or more data streams, each of the data streams related to health care of the individual patient provided by one or more of the multiple participants, including the correspondence between the multiple participants, wherein one or more of the data streams include the content data that includes results from the diagnostic testing of the individual patient (Paragraphs [0170]-[0172] discuss the system receiving pertinent information for a patient for analysis, construed as through data signals, which may include information regarding patient data and updated patient data or messages which are integrated with the patient data as discussed in paragraphs [0169] and [0175]-[0178].); 
analyzing, using one or more processors, the one or more data streams to generate a diagnostic profile for the individual patient (Paragraphs [0170]-[0174] discuss analyzing clinical data to determine appropriate clinical decisions to apply to the data for clinical decision support, construed as determining a diagnostic profile. For example, the system may determine a diagnosis for the patient based on the clinical data and then the appropriate algorithms to apply to the diagnosis for providing appropriate feedback as discussed [0185]-[0186].); and 
generating, using the one or more processors, an integrated report using the diagnostic profile, the integrated report for providing a personalized therapy for the individual patient (Paragraphs [0172]-[0173] and [0184]-[0185] discuss generating a customized user interface for displaying workflow data or feedback based on the diagnosis or the algorithms applied to the patient data and providing the user with the customized interface or feedback information, which provided personalized workflows or feedback for a particular patient with a particular information sets, such as treatment plans.).
Churchwell does not appear to explicitly disclose the testing equipment including a next-generation sequencing (NGS) device.
Lou teaches that it was old and well known in the art of diagnostics at the time of the invention testing equipment including a next-generation sequencing (NGS) device (Lou, paragraphs [0023] and [0037]-[0038] discuss using high-throughput sequencing to detect a single nucleotide polymorphism which is used by a computer algorithm to predict and output if a patient is likely to respond favorably to a treatment regimen, such as a given therapeutic regimen, including for example, administration of a given therapeutic agent or combination, surgical intervention, steroid treatment, etc.) to predict patient' s responses to treatment of other diseases or conditions such as prostate cancer, breast cancer, cutaneous T-cell lymphoma, cancer prevention, metabolic syndrome, dermatologic disease, neurodegenerative diseases and disorders such as Alzheimer's disease (Lout, paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify the testing equipment to include a next-generation sequencing (NGS) device, as taught by Lou, in order to provide contextual information regarding prostate cancer, breast cancer, cutaneous T-cell lymphoma, cancer prevention, metabolic syndrome, dermatologic disease, neurodegenerative diseases and disorders such as Alzheimer's disease.

Regarding claim 14, Churchwell further discloses wherein the bidirectional secure correspondence includes one or more of: voice and video conferencing (Paragraphs [0009] and [0078] discuss calling patients and phone consultations.).

Regarding claim 16, Churchwell does not appear to explicitly disclose, but Lout teaches that it was old and well known in the art of diagnostics at the time of the invention wherein one of the data streams is captured from one or more of: a genetic test for an apolipoprotein E (APOE) genotype, testing for certain genetic variations including single-nucleotide polymorphisms (SNPs), a blood test for Alzheimer's disease, an eye-based test configured to detect a presence of ocular deposits of amyloid beta peptide, a gait sensor device, an eye tracking device, a wireless sleep monitor, an EEG device, or a cerebrospinal fluid (CSF) assay for tau protein or amyloid beta peptide of the individual patient derived from a spinal tap procedure performed on the individual patient (Lou, paragraphs [0023], [0028], [0037]-[0038] and [0049]-[0051] discuss detecting SNPs, performing blood tests and cerebrospinal fluid (CSF) assay to diagnosis and treat Alzheimer’s disease.) to help to predict drug responses and apply drugs only to those who will be benefited (Lou, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify the method of capturing data streams from an application on a mobile device of Churchwell such that one of the data streams is captured from a cerebrospinal fluid (CSF) assay for tau protein or amyloid beta peptide of the individual patient derived from a spinal tap procedure performed on the 

Regarding claim 19, Churchwell does not appear to explicitly disclose, but Lou teaches that it was old and well known in the art of diagnostics at the time of the invention wherein the personalized health care of the individual patient relates to biomarkers of the individual patient, including gene sequencing data, and analyzing the one or more data streams includes predictive analytics such that the integrated report is a predictive analytics report (Lou, paragraphs [0023], [0037]-[0038], [0049]-[0051] and [0068].) to help to predict drug responses and apply drugs only to those who will be benefited (Lou, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify the method of Churchwell such that the personalized health care of the individual patient relates to biomarkers of the individual patient, including gene sequencing data, and analyzing the one or more data streams includes predictive analytics such that the integrated report is a predictive analytics report, as taught by Lout, in order to help to predict drug responses and apply drugs only to those who will be benefited.

Regarding claim 20, Churchwell does not appear to explicitly disclose, but Lou teaches that it was old and well known in the art of diagnostics at the time of the invention wherein the predictive analytics predicts Alzheimer's disease at a pre-symptomatic stage (Lou, paragraphs [0023], [0037]-[0038], [0049]-[0051] and [0068], use of gene-sequencing can be done at any stage (i.e. pre-symptomatic stage.) to help to predict drug responses and apply drugs only to those who will be benefited (Lou, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify the method of using predictive analytics of Churchwell such that the predictive analytics predicts Alzheimer's disease at a pre-symptomatic stage, as taught by Lout, in order to help to predict drug responses and apply drugs only to those who will be benefited.

Regarding claim 21, Churchwell does not appear to explicitly disclose, but Lou teaches that it was old and well known in the art of diagnostics at the time of the invention wherein the predictive analytics predicts a response of the individual patient to a particular therapy (Lou, paragraphs [0021], [0023] and [0037]-[0038]) to help to predict drug responses and apply drugs only to those who will be benefited (Lou, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention/filing to modify the predictive analytics of Churchwell such that the predictive analytics predicts a response of the individual patient to a particular therapy, as taught by Lout, in order to help to predict drug responses and apply drugs only to those who will be benefited.

Regarding claim 28, Churchwell a computer-implemented method of delivering information-enabled personalized health care (Abstract), the method comprising: 
Fig. 1 and the Abstract show and discuss a server hosted network for providing patient care for individual patients.), the healthcare social network configured to: 
accept the individual patient as a new patient in the healthcare social network (Paragraphs [0064]-[0067] discuss the servers connecting with patient databases or EMR systems to access patient data, incorporate the patient data in the system, and add new patient data to the system. Also see Figs. 2-3 and 11. For example, paragraph [0079] discusses that physicians may enter information pertaining to a new patient encounter, and that the information will be stored on the servers and ERM systems, construed as accepting a new patient in the healthcare social network.), 
add content data for the individual patient, the content data including one or more physical measurements from diagnostic testing performed on the individual patient using testing equipment of a testing system coupled with the healthcare social network (Paragraphs [0016], [0064]-[0067], [0128], [0162], [0169], [0180] and [0188] discuss adding patient data for each individual patient, which includes the lab or test results as well as data from patient monitoring devices, construed as diagnostic test results from testing equipment coupled to the network.)
specify recipients within the healthcare social network particular to the individual patient for delivery of the content data (Paragraphs [0068]-[0074] discuss that the server associates a user, such as a provider with the patient to allow access to the patient information, construed as specifying recipients with the network particular to the patient for delivery of the content. Also see Fig. 11, steps 3-5.), and 
provide a secure interface for multiple participants particular to the individual patient to exchange bidirectional secure correspondence within the healthcare social network regarding the personalized health care of the individual patient and transfer the content data there between based on permissions within the healthcare social network (Paragraphs [0040], [0058], [0064], [0169] and [0177] discuss providing secure interfaces for multiple providers particular to the patient to exchange messages and updated patient information, construed as correspondence, and to transfer the patient data between the providers.), 
capturing one or more data streams with the healthcare social network, each of the data streams related to health care of the individual patient provided by one or more of the multiple participants, wherein one or more of the data streams include the content data that includes results from the diagnostic testing of the individual patient (Paragraphs [0170]-[0172] discuss the system receiving pertinent information for a patient for analysis, construed as through data signals, which may include information regarding patient data and updated patient data or messages which are integrated with the patient data as discussed in paragraphs [0169] and [0175]-[0178].) 
generating a diagnostic profile for the individual patient (Paragraphs [0170]-[0174] discuss analyzing clinical data to determine appropriate clinical decisions to apply to the data for clinical decision support, construed as determining a diagnostic profile. For example, the system may determine a diagnosis for the patient based on the clinical data and then the appropriate algorithms to apply to the diagnosis for providing appropriate feedback as discussed [0185]-[0186].) 
curating the diagnostic profile by presenting the diagnostic profile with contextual medical information to obtain a curated diagnostic profile (Paragraphs [0170]-[0174] discuss analyzing clinical data to determine appropriate clinical decisions to apply to the data for clinical decision support, construed as determining a diagnostic profile. The analyzed information is configured to a customized user or role based on the clinical information and decision support algorithms retrieved, based on the algorithms and/or the healthcare provider's personal preferences and/or optimized clinical workflow, construed as curating the diagnostic profile.); and 
generating an integrated report for presentation to a physician of the individual patient using the curated diagnostic profile, the integrated report for providing a personalized therapy for the individual patient with respect to the curated diagnostic profile (Paragraphs [0172]-[0173] and [0184]-[0185] discuss generating a customized user interface for displaying workflow data or feedback based on the diagnosis or the algorithms applied to the patient data and providing the user with the customized interface or feedback information, which provided personalized workflows or feedback for a particular patient with a particular information sets, such as treatment plans.).
Churchwell does not appear to explicitly disclose the testing equipment including a next-generation sequencing (NGS) device and the content data from the NGS device including certain genetic variations in the individual patient including at least one single-
Lou teaches that it was old and well known in the art of diagnostics at the time of the invention testing equipment including a next-generation sequencing (NGS) device and the content data from the NGS device including certain genetic variations in the individual patient including at least one single-nucleotide polymorphisms (SNPs), such that the data streams include the at least one SNPs and the diagnostic profile is based on the content data of the at least one SNPs (Lou, paragraphs [0023] and [0037]-[0038] discuss using high-throughput sequencing to detect a single nucleotide polymorphism which is used by a computer algorithm to predict and output if a patient is likely to respond favorably to a treatment regimen, such as a given therapeutic regimen, including for example, administration of a given therapeutic agent or combination, surgical intervention, steroid treatment, etc.) to predict patient' s responses to treatment of other diseases or conditions such as prostate cancer, breast cancer, cutaneous T-cell lymphoma, cancer prevention, metabolic syndrome, dermatologic disease, neurodegenerative diseases and disorders such as Alzheimer's disease (Lout, paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify the testing equipment of Churchwell to include a next-generation sequencing (NGS) device and the content data from the NGS device including certain genetic variations in the individual patient including at least one single-nucleotide polymorphisms (SNPs), such that the data streams include the at least one SNPs and the diagnostic profile is based on the content data of the at least one .

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Churchwell et al. (U.S. Pub. No. 2013/0191161) in view of Lou (WO 2012/170704 A2) and Haudenschild (U.S. Patent No. 7,509,280)
Regarding claim 2, Churchwell discuss providing login name and password identity verification for participants in healthcare social network (Paragraph [0070]), but does not appear to explicitly disclose wherein the healthcare social network is further configured to provide biometric identity verification for participants in the healthcare social network, wherein the biometric identity verification may include one or more biometric factors.
Haudenschild teaches that it was old and well known in the art of healthcare systems at the time of the invention wherein the healthcare social network is further configured to provide biometric identity verification for participants in the healthcare social network, wherein the biometric identity verification may include one or more biometric factors (Haudenschild, column 6, lines 19-29 discuss providing fingerprint identity verification for all users of the healthcare system to further increase security of the system.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems at the time of the invention to modify the login and password .

Claims 3-4, 7, 9, 12, 15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Churchwell et al. (U.S. Pub. No. 2013/0191161) in view of Lou (WO 2012/170704 A2) and Xu et al. (U.S. Pub. No. 2015/0046176).
Regarding claim 3, Churchwell does not appear to explicitly disclose, but Xu teaches that it was old and well known in the art of healthcare analytics at the time of the invention wherein the diagnostic testing is one or more of: nano-particle based magnetic resonance imaging (MRI), diffusion tensor imaging (DTI) MRI, arterial spin labeling (ASL) MRI (Xu, paragraphs [0041]-[0042] discuss that patient data includes data from MRI imaging techniques. It is known that diffusion tensor imaging and arterial spin labeling MRI techniques are also used to contribute to the understating of AD, as evidenced by Johnson et al.) to improve workflow on Alzheimer’s disease (Xu, title).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics at the time of the invention/filing to modify system of Churchwell such that the diagnostic testing is one or more of: nano-particle based magnetic resonance imaging (MRI), diffusion tensor imaging (DTI) MRI, arterial spin labeling (ASL) MRI, as taught by Xu, in order to improve workflow on Alzheimer’s disease.

Regarding claim 4, Churchwell does not appear to explicitly disclose, but Xu teaches that it was old and well known in the art of healthcare analytics at the time of the invention wherein the data analytics unit is further configured to perform one or more of a: analysis of mass spectrometry data, voxel-based image quantitation, texture analysis of magnetic resonance imaging (MRI) scans, or brain connectome analysis based on diffusion tensor imaging (DTI) fiber tracking (Xu, paragraph [0058], The data viewing interface 500 stereotactically normalizes (i.e. elastic registration to a template image) the images to ease in interpretation. This allows voxel-wise comparison to a normal collective of healthy patients.) to improve workflow on Alzheimer’s disease (Xu, title).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics at the time of the invention/filing to modify system of Churchwell such that the data analytics unit is further configured to perform one or more of a: analysis of mass spectrometry data, voxel-based image quantitation, texture analysis of magnetic resonance imaging (MRI) scans, or brain connectome analysis based on diffusion tensor imaging (DTI) fiber tracking, as taught by Xu, in order to improve workflow on Alzheimer’s disease.

Regarding claim 7, Churchwell further discloses a reporting unit networked to the one or more servers and configured to generate an integrated report based on the presentation of the diagnostic profile (Paragraph [0172] discuss providing a customized user interface for display workflow data, construed as a having a reporting unit networked to the servers. Paragraphs [0172]-[0174] and [0184]-[0185] providing the user with the customized interface or feedback information, which provided personalized workflows or feedback for a particular patient with a particular information sets, such as treatment plans.). 
Churchwell does not appear to explicitly disclose, but Xu teaches that it was old and well known in the art of healthcare analytics at the time of the invention wherein the integrated report allows longitudinal therapy monitoring by quantitatively monitoring one or more of amyloid-related imaging abnormalities (ARIA) types, ARIA-H microhemorrhages, or ARIA-E vasogenic edemas (Xu, paragraph [0057], As shown in the data viewing interface 400, information for each biomarker for the current patient is displayed in a diagram 410 in a trending format over time. In each diagram 410, the mean of normal value of the information is displayed along with the current patient's value. For example, beta-amyloid shows decreasing trend and the value is lower than the mean values, while tau, tau181, tau/beta-amyloid(42) and tau(181)/beta-amyloid(42) show increasing trend, the values are above the mean values respectively which are typical trends for the MCI and AD patients.) to improve workflow on Alzheimer’s disease (Xu, title).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics at the time of the invention/filing to modify system of Churchwell such that the integrated report allows longitudinal therapy monitoring by quantitatively monitoring one or more of amyloid-related imaging abnormalities (ARIA) types, ARIA-H microhemorrhages, or ARIA-E vasogenic edemas, as taught by Xu, in order to improve workflow on Alzheimer’s disease.

Regarding claim 9, Churchwell further discloses a reporting unit networked to the one or more servers and configured to generate an integrated report based on the presentation of the diagnostic profile (Paragraph [0172] discuss providing a customized user interface for display workflow data, construed as a having a reporting unit networked to the servers. Paragraphs [0172]-[0174] and [0184]-[0185] providing the user with the customized interface or feedback information, which provided personalized workflows or feedback for a particular patient with a particular information sets, such as treatment plans.). 
Churchwell does not appear to explicitly disclose, but Xu teaches that it was old and well known in the art of healthcare analytics at the time of the invention wherein the personalized health care of the individual patient relates to therapy monitoring in neurodegenerative diseases or of disease-modifying multiple sclerosis therapeutics such that the integrated report is an integrated longitudinal safety/efficacy monitoring report (Xu, figure 10 and paragraph [0062] show and discuss providing a report using a variety of integrated data to generate and display a recommendation report regarding a diagnosis of Alzheimer’s disease (AD). Also see figures 5 and 8 and paragraphs [0030] and [0057] which show and discuss that the system identifying AD trends and tracks all patient visits, tests and results; treatments at different time period of visits, and the like.) to improve workflow on Alzheimer’s disease (Xu, title).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics at the time of the invention/filing to modify system of Churchwell such that the personalized health care of the individual patient relates to therapy monitoring in neurodegenerative diseases or of disease-modifying multiple sclerosis 

Regarding claim 12, Chruchwell further discloses a reporting unit networked to the one or more servers and configured to generate an integrated report based on the presentation of the diagnostic profile (Paragraph [0172] discuss providing a customized user interface for display workflow data, construed as a having a reporting unit networked to the servers. Paragraphs [0172]-[0174] and [0184]-[0185] providing the user with the customized interface or feedback information, which provided personalized workflows or feedback for a particular patient with a particular information sets, such as treatment plans.), 
Churchwell does not appear to explicitly disclose, but Xu teaches that it was old and well known in the art of healthcare analytics at the time of the invention wherein the integrated report is presented by an interactive dashboard application particular to personalized health care (Xu, paragraph [0038], The data viewing engine 166 provides quantified and statistical information for display on the consuming clinical application 164 in a form which supports interpretation of the collected patient data.) that is presented by one or more of the following: a flexible display device folded into drug packaging materials, 
a disposable display device folded into drug packaging materials, 
a projector device networked to the one or more servers and configured to wirelessly communicate with a wearable computer wristband and, based on the communication, present the interactive dashboard application with one or more of the 
an image viewing device configured to present actual medical images of the individual patient in 2-D, 3-D, or 4-D, wherein the image viewing device includes advanced visualization features including plots of quantitative values overlaid with their respective source images when data points are selected (Xu, paragraphs [0038]-[0043] and [0058] and fig. 6 discuss and show an imagine viewing engine which presents images with overlaid quantitative plots of selected areas.) to improve workflow on Alzheimer’s disease (Xu, title).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics at the time of the invention/filing to modify system of Churchwell such that the integrated report is presented by an interactive dashboard application particular to personalized health care that is presented by an image viewing device configured to present actual medical images of the individual patient in 2-D, 3-D, or 4-D, wherein the image viewing device includes advanced visualization features including plots of quantitative values overlaid with their respective source images when data points on a medical image are selected, as taught by Xu, in order to improve workflow on Alzheimer’s disease.

Regarding claim 15, Churchwell further discloses wherein one of the data streams is captured from an application being run on a mobile or wearable device (Paragraphs [0037] and Figs. 4-10 show and discuss capturing patient information on a mobile application.).

Xu teaches that it was old and well known in the art of healthcare analytics at the time of the invention to capture data streams from an application being run on a mobile device related to screening for early Alzheimer's disease (Xu, paragraphs [0034]-[0035] discuss capturing data relating the screening of MCI and AD from sources such as applications being ran on mobile devices.) to improve workflow on Alzheimer’s disease (Xu, Title).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics at the time of the invention to modify the method of capturing data streams from an application on a mobile device of Churchwell to include capturing data streams from an application on a mobile device related to screening for early Alzheimer's disease, as taught by Xu, in order to improve a workflow on Alzheimer’s disease. 

Regarding claim 17, Churchwell does not appear to explicitly disclose, but Xu teaches that it was old and well known in the art of healthcare analytics at the time of the invention wherein the personalized health care of the individual patient relates to a baseline diagnosis of Alzheimer's disease with respect to the individual patient such that the integrated report is a baseline integrated report for the individual patient (Paragraphs [0042]-[0049] discuss analyzing patient information with respect to Alzheimer's using baseline information to determine the Alzheimer's diagnosis presented in a report.) to improve a workflow on Alzheimer’s disease (Title). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics at the time of the invention to modify the method of Churchwell such that the personalized health care of the individual patient relates to a baseline diagnosis of Alzheimer's disease with respect to the individual patient such that the integrated report is a baseline integrated report for the individual patient, as taught by Xu, in order to improve a workflow on Alzheimer’s disease.

Regarding claim 18, Churchwell does not appear to explicitly disclose, but Xu teaches that it was old and well known in the art of healthcare analytics at the time of the invention wherein the personalized health care of the individual patient relates to a longitudinal monitoring of Alzheimer's disease within the individual patient such that the integrated report is an integrated longitudinal safety/efficacy monitoring report (Xu, figure 10 and paragraph [0062] show and discuss providing a report using a variety of integrated data to generate and display a recommendation report regarding a diagnosis of Alzheimer’s disease (AD). Also see figures 5 and 8 and paragraphs [0030] and [0057] which show and discuss that the system identifying AD trends and tracks all patient visits, tests and results; treatments at different time period of visits, and the like.) to improve workflow on Alzheimer’s disease (Xu, title).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics at the time of the invention/filing to modify system of Churchwell such that the personalized health care of the individual patient relates to a longitudinal .

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Churchwell et al. (U.S. Pub. No. 2013/0191161) in view of Lou (WO 2012/170704 A2) and Garduno (U.S. Pub. No. 2005/0283380).
Regarding claim 10, Churchwell further discloses a reporting unit networked to the one or more servers and configured to generate an integrated report based on the presentation of the diagnostic profile (Paragraph [0172] discuss providing a customized user interface for display workflow data, construed as a having a reporting unit networked to the servers. Paragraphs [0172]-[0174] and [0184]-[0185] providing the user with the customized interface or feedback information, which provided personalized workflows or feedback for a particular patient with a particular information sets, such as treatment plans.). 
Churchwell does not appear to explicitly disclose, but Garduno teaches that it was old and well known in the art of health management systems at the time of the invention wherein the integrated report provides information regarding an early diagnosis of cancer (Garduno, paragraph [0009], monitor biological markers that can detect the presence of any pathological conditions like coagulopathologies, metabolic disorders, heart disease or cancer in an integrated system. Paragraph [0043], biological markers that can be used for the early detection of disease. Paragraph [0047], When the analysis results are abnormal and suggest a pathological condition, an MMC staff member will telephone the customer and advise him or her to contact his or her existing health care and benefits providers for an appointment with his or her physician, in order to reduce the medical response time as much as possible and allow for early treatment of the disease.) to increase the probability of success in a possible therapeutic intervention, minimize the deterioration of the customer's health and the probability that symptoms will become permanent, so as to improve the quality of life for the customer (Garduno, paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art of health management systems at the time of the invention to modify the system of Churchwell such that the integrated report provides information regarding an early diagnosis of cancer, as taught by Garduno, in order to increase the probability of success in a possible therapeutic intervention, minimize the deterioration of the customer's health and the probability that symptoms will become permanent, so as to improve the quality of life for the customer.

Regarding claim 11, Churchwell does not appear to explicitly disclose, but Garduno teaches that it was old and well known in the art of health management systems at the time of the invention wherein the diagnostic testing is from one or more of: micro-invasive sampling of cancer therapy and mobile blood sampling of cancer therapy (Garduno, paragraph [0043] a customer being monitored by the health management system delivery service collects samples of his or her biological fluids, which contain biological markers that can be used for the early detection of disease. The samples are obtained by a minimally-invasive or non-invasive technique. Paragraph [0008], directed to monitoring patients with a pre-existing condition. For example, “Wireless Telemedicine Systems: An Overview” (Pattichis et al.) discloses a number of applications of wireless telemedicine systems, including home health monitoring of cancer patients. An application relating to home health monitoring of cancer patients is detailed in “DITIS, Collaborative Virtual Medical team for home healthcare of cancer patients” (Pitsillides et al.). The DITIS system employs Mobile Agents, Web Databases with Java Database Connectivity, and web based database for storage and processing of information, including Electronic Medical Record (EMR) pertinent to cancer patients, in accordance with National and International standards (e.g. WHO ICD-10, ICD0O, HL7), software for collaborative work, intelligent interface for uniform access to the common database and Group Collaboration software from both fixed and mobile computing units. A home healthcare professional records patient test data into a PDA, which communicates with a central office web server. The system records the new data, identifies its implications, and triggers and transmits messages to members of the patient's medical team.) to increase the probability of success in a possible therapeutic intervention, minimize the deterioration of the customer's health and the probability that symptoms will become permanent, so as to improve the quality of life for the customer (Garduno, paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art of health management systems at the time of the invention to modify the system of Churchwell such that the diagnostic testing is from one or more of: micro-invasive sampling of cancer therapy and mobile blood sampling of cancer therapy, as taught by Garduno, in order to increase the probability of success in a possible therapeutic intervention, .

Claims 22-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breitenstein et al. (U.S. Pub. No. 2011/0077973) in view of Churchwell et al. (U.S. Pub. No. 2013/0191161) and Lou (WO 2012/170704 A2).
Regarding claim 22, Breitenstein discloses a computing system (Abstract), the system comprising:
one or more servers configured to host a healthcare social network particular to providing personalized health care for an individual patient (Fig. 1A and paragraphs [0011], [0012], [0047]  and [0082] show and discuss a server hosted platform 100 for patient health information exchange and analysis between multiple data sources/participants 118 for health informatics related to specified criterion, such as a specific patient.): a
a data anonymizer unit networked to the one or more servers and configured to receive the content data associated with the personalized health care of the individual patient through the healthcare social network and to remove at least a portion of patient identifying information from the received content data to generate first anonymized data (Paragraph [0012] and [0014] discuss a data normalization facility networked to the platform for de-identifying received patient data.); and 
a data analytics unit networked to the data anonymizer unit and configured to analyze the first anonymized data to generate analytic information with respect to the individual patient, the analytic information including at least one diagnostic marker for Paragraphs [0012] and [0014] discuss a clinical analytics facility networked to the normalization facility to compare the de-identified patient data to other de-identified patient data to generate analytic information for the de-identified patient data. Paragraph [0061] discusses determine markers to determine diabetes, such as HgbA1C levels.).
Breitenstein does not appear to explicitly disclose, but Churchwell teaches that it was old and well known in the art of collaborative electronic medical records creation and analysis at the time of the invention to provide healthcare social network configured to (Churchwell, abstract): 
add content data for the individual patient, the content data including one or more physical measurements from diagnostic testing performed on the individual patient using testing equipment coupled with the healthcare social network (Churchwell, paragraphs [0016], [0064]-[0067], [0128], [0162], [0169], [0180] and [0188] discuss adding patient data for each individual patient, which includes the lab or test results as well as data from patient monitoring devices, construed as diagnostic test results from testing equipment coupled to the network., 
invite a new participant to the healthcare social network to participate in the personalized healthcare of the individual patient in the healthcare social network (Churchwell, paragraph [0068] discusses that the servers registering a new user of the system in order to verify or authenticate the user and subsequently providing the user with access to the application server to access patient specific information as shown in figure 3.),
Churchwell, paragraphs [0068]-[0074] discuss that the server associates a user, such as a provider with the patient to allow access to the patient information, construed as specifying recipients with the network particular to the patient for delivery of the content. Also see Fig. 11, steps 3-5.), and 
provide a secure interface for multiple participants particular to the individual patient to exchange bidirectional secure correspondence within the healthcare social network regarding the personalized health care of the individual patient and transfer the content data there between, the correspondence including communications regarding a particular treatment for the individual patient (Churchwell, paragraphs [0040], [0058], [0064], [0169] and [0177] discuss providing secure interfaces for multiple providers particular to the patient to exchange messages and updated patient information, construed as correspondence, and to transfer the patient data between the providers.) to enable healthcare providers to better collaborate on patient treatment (Chruchwell, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of collaborative electronic medical records creation and analysis at the time of the invention to modify the system of Breitenstein to configured the healthcare social network to perform the limitations above, as taught by Churchwell, in order to enable healthcare providers to better collaborate on patient treatment.
Breitenstein as modified by Churchwell does not appear to explicitly disclose the testing equipment including a next-generation sequencing (NGS) device.
Lou, paragraphs [0023] and [0037]-[0038] discuss using high-throughput sequencing to detect a single nucleotide polymorphism which is used by a computer algorithm to predict and output if a patient is likely to respond favorably to a treatment regimen, such as a given therapeutic regimen, including for example, administration of a given therapeutic agent or combination, surgical intervention, steroid treatment, etc.) to predict patient' s responses to treatment of other diseases or conditions such as prostate cancer, breast cancer, cutaneous T-cell lymphoma, cancer prevention, metabolic syndrome, dermatologic disease, neurodegenerative diseases and disorders such as Alzheimer's disease (Lout, paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify the testing equipment of Breitenstein and modified by Churchwell to include a next-generation sequencing (NGS) device, as taught by Lou, in order to provide contextual information regarding prostate cancer, breast cancer, cutaneous T-cell lymphoma, cancer prevention, metabolic syndrome, dermatologic disease, neurodegenerative diseases and disorders such as Alzheimer's disease.

Regarding claim 23, Breitenstein further discloses wherein the data analytics unit is configured to analyze the first anonymized data based on a machine learning data analytics operation (Paragraph [0048] discusses that the report generated from analyzed data is updated in real-time, construed as the analyzing the data based on machine learning data. Paragraph [0061] discusses the predictive analytic models for analyzing data being updated, also construed as a analyzing the data based on machine learning data.).

Regarding claim 24, Breitenstein does not appear to explicitly disclose, but Lou teaches that it was old and well known in the art of diagnostics at the time of the invention wherein when the data is biomarker combination data, the data analytics unit is further configured to predict one or more of treatment response and future onset of disease, in a pre-symptomatic Alzheimer's disease patient based on a biomarker combination data (Lou, paragraphs [0023], [0037]-[0038] and [0049]-[0051]) to help to predict drug responses and apply drugs only to those who will be benefited (Lou, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art of diagnostics at the time of the invention to modify the of Breitenstein such that the first anonymized data is biomarker combination data, the data analytics unit is further configured to predict one or more of treatment response and future onset of disease, in a pre-symptomatic Alzheimer's disease patient based on a biomarker combination data, as taught by Lou, in order to help to predict drug responses and apply drugs only to those who will be benefited.

Regarding claim 26, Churchwell, as incorporated into claim 22 above, further teaches wherein the bidirectional secure correspondence includes one or more of: voice Paragraphs [0009] and [0078] discuss calling patients and phone consultations.).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breitenstein et al. (U.S. Pub. No. 2011/0077973) in view of Churchwell et al. (U.S. Pub. No. 2013/0191161), Lou (WO 2012/170704 A2) and Abousy et al. (U.S. Pub. No. 2009/0177495).
Regarding claim 25, Breitenstein does not appear to explicitly disclose, but Abousy teaches that it was old and well known in the art of healthcare management systems at the time of the invention wherein the data analytics unit is configured to analyze the first anonymized data using a compute node with integrated quantum chips (Abousy, paragraphs [0098] and [0112], discuss a computer in a network including a quantum computer, construed as a computer node with integrated quantum chips. Paragraphs [0133]-[0134] discusses that the computer(s) may be used to analyze medical data for diagnostic purposes as well as to identify potential health issues, suggest treatment options, follow-up testing and provide other information in support of a patient's health care providers.).
Therefore it would have been obvious to one of ordinary skill in the art of healthcare management systems at the time of the invention to modify the data analytics unit of Breitenstein as modified by Chruchwell such that the data analytics unit is configured to analyze the first anonymized data using a quantum computer, or a compute node with integrated quantum chips, as taught by Abousey, to substitute the data analytics unit for a quantum computer for the predictable result of analyzing data.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breitenstein et al. (U.S. Pub. No. 2011/0077973) in view of Churchwell et al. (U.S. Pub. No. 2013/0191161), Lou (WO 2012/170704 A2) and Shakil et al. (U.S. Pub. No. 2014/0222462).
Regarding claim 27, Breitenstein does not appear to explicitly disclose, but Shakil teaches that it was old and well known in the art of healthcare management systems at the time of the invention such that a system further comprises an augmented reality (AR) user interface device networked to the data analytics unit and configured to provide computer instructions for presentation to a AR user interface that is configured to present an interactive dashboard particular to personalized health care (Shakil, abstract, paragraph [0003] and table 1, pages 7 and 10-11 which discuss using augmented reality to display an interactive dashboards and other patient specific information.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems at the time of the filing to modify the system of Breitenstein as modified by Chruchwell to further include an augmented reality (AR) user interface device networked to the data analytics unit and configured to provide computer instructions for presentation to a AR user interface that is configured to present an interactive dashboard particular to personalized health care, as taught by Shakil, in order to improve healthcare provider performance, ensure all parts of the data being displayed are addressed, to guide physicians or other healthcare providers via the .

Response to Arguments
Applicant's arguments filed December 20, 2021 regarding claims 1-26 being rejected for Double Patenting have been fully considered but they are not persuasive.
Applicant argues that the terminal disclaimer has been filed, rendering the rejection moot. However, no terminal disclaimer has been received by the office.

Applicant's arguments filed December 20, 2021 regarding claims 1-27 being rejected under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues that under step two, prong one, the claimed steps involve hosting a healthcare social network which is not a method of organizing human activity and that the NGS testing equipment coupled to the system is automatically used generate new diagnostic profiles and reports which are also not methods of organizing human activity. 
However, expect for “server configured to” language and the like, the claims encompasses a person performing these actions which is a human activity. For example, doctors routinely accept patients, add content data from testing equipment, invite other doctors to collaborate, generate diagnostic profiles and reports. Implementing this abstract idea on a generic hosted server is not enough to transform 

Applicant argues that under step two, prong two, the claims are integrated into a practical application. Specifically, the Applicant argues that defining the testing equipment as next generation sequencing testing equipment together with the network defines a special purpose system and particular machine and that it provides an improvement to the technology of providing personalized healthcare.
However, as discussed above, simply communicating data is insignificant extra solution activity. The is especially true when the data is not used in a specific way. The claims do not detail how NGS data is transformed into a profile or report, thus the NGS equipment is not integral to the claim. Furthermore, providing personalized healthcare is not a technology. While the claims may improve personalized healthcare, this is not an improvement to technology. For example, the claims do not include a new way to use NGS data, a new way to generate a diagnostic profile or a new therapy based on the profile.

Regarding claim 28, while the claim recites an abstract idea of organizing human activity under step 2A prong one, the new claim integrates the abstract idea into a .

Applicant's arguments filed December 20, 2021 regarding claims 1-28 being rejected under 35 U.S.C. §102/103 have been fully considered but they are not persuasive.
Applicant is directed to the instant rejection which shows how Churchwell teaches the “invite” limitation under its broadest reasonable interpretation.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVIN C HEIN/Examiner, Art Unit 3686